DETAILED ACTION
Notice to Applicant
Claims 1-8 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claim 1 the limitation “wherein the electrode terminal composed of a different metal from the metal plate of the positive and negative electrode terminal is to be inserted into the terminal connection which is the long hole or the loose hole” refers to i.e. “the metal plate of the positive and negative electrode terminal” which does not have a clear antecedent basis. The Office has interpreted it to refer to at least one of the “metals plates each having two terminal connection holes” referred to in an earlier clause. While “the terminal connection hole which is the long hole or the loose hole” does not appear to be indefinite pe se, it might aid clarity to define this terminal hole as a particular terminal connection hole separate from its predicate, as in, a “first terminal connection hole” so that the claims do not have to refer to one of its predicates as its name every time. Claims 2-8 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over (US Patent No. 9,525,228 to Oda et al.).
	Regarding Claim 1, Oda teaches:
a battery pack comprising a plurality of battery cells that is stacked and includes positive and negative electrode terminals serially connected by metal plates 101 (Fig. 1)

    PNG
    media_image1.png
    664
    769
    media_image1.png
    Greyscale

wherein in one embodiment the bus bar 401 has a terminal hole 401a into which the negative electrode 52 is inserted, wherein at least the negative electrode terminal hole 401a is a long or loose hole that would allow the electrode terminal inserted therein to move in a stacked direction (column 22 lines 5-15, Fig. 19)

    PNG
    media_image2.png
    520
    786
    media_image2.png
    Greyscale

	Oda does not explicitly teach an embodiment in which the positive terminal is also inserted through a terminal hole in the bus bar 101/401. In the initial embodiments, the bus bar is welded on top of a terminal surface (see Figs. 1-6, etc.). It would have been obvious, however, that the positive electrode terminal welding interface could include an insertion hole as was known in the art and as was contemplated for at least one electrode terminal in e.g. Fig. 19. Such connection schemes were conventional in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Oda further teaches:
a dissimilar material bonding plate 482 composed of a first copper 81 and a second aluminum 80 plate wherein the negative electrode terminal 52 comprising copper is inserted into the long hole 401a of the bus bar 401 comprising aluminum (Fig. 19)
the dissimilar material bonding plate 482 having a terminal insertion hole 789 disposed above the terminal connection hole 401a into which the electrode terminal 52 extends (Fig. 19, column 22 lines 40-67)
wherein the outer diameter of the second plate 80 is larger than that of the first plate 81, the first plate 81 being composed of copper like the terminal 52 and welded thereto, and the second plate 80 composed of aluminum like the bus bar 401 and welded thereto (Fig. 19)
	Regarding Claim 2, Oda teaches:
an insulating member 9b  disposed between (i.e. extending between) the metal plate 401 and the terminal 52 that is to be inserted into terminal insertion hole 789 of the dissimilar material bonding plate (Fig. 19, column 10 lines 35-45)
	Regarding Claim 3, Oda teaches:
wherein the dissimilar material bonding plate includes a stack of the first plate and the second plate in a radial direction and has the terminal insertion hole in the first plate (Fig. 19)
	Regarding Claim 4, Oda teaches:
what appears to be a “clad tube” within the broadest reasonable interpretation of the phrase (Fig. 19)
	Regarding Claim 5, Oda teaches:
wherein the dissimilar material bonding plate includes a stack of the first plate 81 and the second plate 80 in a thickness direction and has the terminal insertion hole 789 formed over both (Fig. 19)
	Regarding Claim 6, Oda teaches:
wherein the positive and negative electrode terminals can be respectively an aluminum alloy and a copper alloy (column 2 lines 10-20)
	Regarding Claims 7 and 8, Oda teaches:
aluminum (alloy) and copper (alloy), substantially the same as the instant invention, and known in the art to have the claimed tensile strength and density relationships 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,350,007
US 2006/0091855
US 2011/0064993
US 2013/0183574
US 2014/0178755

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723